DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 02/07/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1, 3-6 considered unpatentable for the reasons indicated in the rejections below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102618715A to Chen, hereinafter referred to as ‘716.
With respect to claims 1 and 3, ‘716 discloses conveyance roller for a heating furnace (Abstract, first sentence), 
the conveyance roller having an elongated shape (see numeral 11 in Fig. 1) , and configured to hold and convey an object to be heated in the heating furnace (see Fig. 1), with a longitudinally intermediate portion of the conveyance roller being positioned inside the heating furnace, and 
with opposite end portions of the conveyance roller being supported outside the heating furnace 

    PNG
    media_image1.png
    342
    599
    media_image1.png
    Greyscale

the conveyance roller comprising:
a roller body constituted by a metal tube (see steel shaft 11 in Fig. 1 and third full paragraph after “Detailed Description”, first sentence);
a plurality of holding protrusions (23) that are constituted by a plurality of annular-shaped members welded on an outer circumferential surface of the roller body for holding the object (see numeral 23 in Fig. 1 and second sentence in the third full paragraph after the Detailed Description, page 3/4), the plurality of holding protrusions protruding from the outer circumferential surface of the roller body in a plurality of positions at a given interval in a longitudinal direction of the roller body (see numeral 23 in Fig. 1): and
a plurality of shielding members, each of which is provided between two corresponding adjacent holding protrusions that are adjacent lo each other in the longitudinal direction (see numeral 3 in Fig. 1 and see “heat insulating lining 3” in second full paragraph after Detailed Description, page 3/4), the plurality of shielding members covering the outer circumferential surface of the roller body, and having a thickness not larger than a height of the plurality of holding protrusions from the outer circumferential surface of the roller body (see Fig. 1),
wherein;
the roller body and the plurality of holding protrusions are independently made of a heat-resistant alloy (see page 3/4, third paragraph, lines 1-6) and 
each of the annular-shaped members is constituted by one of an annular shaped wire (see numeral 43 in Fig. 1) and an annular-shaped built-up welded member (23).
The difference between claim 1 and claim 3 is that claim 3 only claims a single protrusion.  Below is an illustration of a single protrusion as claimed in ‘716 from Fig. 1:

    PNG
    media_image2.png
    197
    156
    media_image2.png
    Greyscale
 .

With respect to claim 4, ‘716 discloses wherein each of the plurality of shielding members (3) is constituted by a short tube (3) such that one of the plurality of shielding members are provided between each of the two corresponding adjacent holding protrusions and are fitted on the outer circumferential surface of the roller body with a given amount of play (see below)

    PNG
    media_image3.png
    340
    676
    media_image3.png
    Greyscale
.
With respect to claim 5, ‘716 discloses wherein each of the plurality of shielding members is constituted by a heat-insulating member that is wound between the two corresponding adjacent holding protrusions (see illustration):

    PNG
    media_image4.png
    335
    535
    media_image4.png
    Greyscale

With respect to claim 6, ‘716 discloses wherein the single shielding member is constituted by a heat insulating material member that is would adjacent to the helical-shaped wire or the helical-shaped overlay-welding material (see below).

    PNG
    media_image5.png
    346
    535
    media_image5.png
    Greyscale

(Please note that a WIPO English language machine translation is provided.  It is identified as CN102618716A_Description.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651